NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


TYVONTA JOHNSON, DOC# H50206,             )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-2147
                                          )               2D17-2151
STATE OF FLORIDA,                         )
                                          )      CONSOLIDATED
             Appellee.                    )
                                          )

Opinion filed October 3, 2018.

Appeals from the Circuit Court for Polk
County; James A. Yancey, Judge.

Howard L. Dimmig, II, Public Defender,
and Cynthia J. Dodge, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Michael Schaub,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



SILBERMAN, LUCAS, and SALARIO, JJ., Concur.